Rombauer, P. J.
delivered the following concurring opinion:
Under the ruling in Goddard v. Jones, 78 Mo. 518, the conclusion reached in the opinion of the court is unavoidable. “While the deed under consideration does not, in express terms, authorize the grantor to sell and dispose of the property, the power to do so is implied from the authority expressly given, to substitute other property of the kind conveyed.” That is the language used by Judge Norton ,in that case, and it is equally applicable here. But I do not understand that anything, decided in that case, is in conflict with the points decided in Thompson v. Foerstel, 10 Mo. App. 290, because where the grantor, by the terms of *444the deed, is expressly prohibited from disposing of any of the mortgaged property, without the consent of the mortgagee, as was .the case there, there is no room for implying from the terms of the deed that the grantor was authorized to sell or dispose of the property for his own use. That would be an attempt to imply a meaning expressly negatived.
Metzner v. Graham, 57 Mo. 406, and subsequent cases in the same line, merely decide that, where the mortgagor, by the terms of the deed, is bound to apply the proceeds of sales of the mortgaged property to the reduction of the mortgage debt, the mortgage is not fraudulent in law, even though the power of disposition is reserved in the deed to the mortgagor. This exception cannot cover the unrestrained power of substitution of other property; otherwise the exception, in its logical results, would abrogate the statute itself. But while the law, since the first enactment of the statute on fraudulent conveyances in this state, has always been as above stated, there has been some diversity in the opinions as to whether a mortgage is fraudulent in law, or fraudulent in fact, where the power of disposition is not reserved by the deed itself, but is proven by extrinsic evidence. The distinction between the two cases of fraud is obvious. To constitute fraud in fact a fraudulent intent is essential, but it is not essential to constitute fraud in law. To settle this apparent conflict, the case of Bullene v. Barrett, 87 Mo. 185, was certified to the supreme court, and that court, upon a full review of the authorities, decided that, upon proof by extrinsic evidence of an agreement giving to the mortgagor the power to deal with the property as with his own, the mortgage is rendered fraudulent in law, and the intent of the parties is immaterial.